Citation Nr: 0604156	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  03-02 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation based on the loss 
of use of a creative organ.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active service from July 1969 to December 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In addition, the Board observes that in a recent June 2005 
rating decision, the RO denied the veteran's claim for 
service connection for erectile dysfunction, to include as 
secondary to the veteran's service-connected back condition.  
The veteran did not perfect his appeal by filing a notice of 
disagreement and substantive appeal.  See 38 U.S.C.A.  
§ 7105(a) (West 2002); 38 C.F.R. § 20.200 (2005).  Therefore, 
this issue is not before the Board.  In any event, the Board 
will address this concern in order to fully address this 
claim, solely for the purposes of the issue before the Board 
at this time.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The evidence of record does not establish that the 
veteran has loss of use of a creative organ.

3.  The evidence of record does not show that the veteran's 
erectile dysfunction results from his back disorder.


CONCLUSION OF LAW

The criteria for an award of special monthly compensation 
based on loss of use of a creative organ have not been met.  
38 U.S.C.A. §§ 1114(k), 5107 (West 2002); 38 C.F.R. § 
3.350(a)(1) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 1114(k) (West 2002) and 38 C.F.R. § 
3.350(a) (2005), special monthly compensation may be paid for 
loss of use of a creative organ.  The law provides that if a 
veteran, as the result of a service-connected disability, has 
suffered the anatomical loss or loss of use of one or more 
testicles, special monthly compensation is payable in 
addition to the basic rate of compensation otherwise payable 
on the basis of degree of disability. Id.  

Loss of a creative organ will be shown by acquired absence of 
one or both testicles (other than undescended testicles) or 
other creative organ.  Loss of use of one testicle will be 
established when examination by a board finds that: (a) the 
diameters of the affected testicle are reduced to one-third 
of the corresponding diameters of the paired normal testicle; 
or (b) the diameters of the affected testicle are reduced to 
one-half or less of the corresponding normal testicle and 
there is alteration of consistency so that the affected 
testicle is considerably harder or softer than the 
corresponding normal testicle; or (c) if neither of the 
conditions (a) or (b) is met, when a biopsy, recommended by a 
board including a genitourologist and accepted by the 
veteran, establishes the absence of spermatozoa.  38 C.F.R.  
§ 3.350(a)(1)(i).

The veteran is currently diagnosed with erectile dysfunction 
according to the March 2005 VA examination.  The veteran 
states that he has had erectile dysfunction since 1974.  He 
further contends that his erectile dysfunction is the result, 
inter alia, of his service-connected back condition, and as 
such he is entitled to special monthly compensation.  
Specifically, the veteran is already service-connected for 
lumbosacral strain with polyneuropathy of both lower 
extremities.  He is also receiving special monthly 
compensation under 38 U.S.C.A. § 1114 for loss of use of both 
feet and loss of use of both lower extremities.  
   
The Board finds no medical evidence establishing any of the 
conditions enumerated under 38 C.F.R. § 3.350(a)(1)(i).  That 
is, the evidence of record does not show the acquired absence 
of either testicle or other creative organ.  There is also no 
indication that one testicle is harder or softer than the 
other, or any evidence of an absence of spermatozoa.  
Specifically, the March 2005 and July 2001 VA examiners both 
found that the veteran's penis and testicles were normal upon 
clinical examination.  The July 2001 examiner stated there 
was no evidence of low testosterone.  These uncontroverted 
examinations supply evidence against the claim and are 
entitled to great weight.

Even assuming, arguendo, that the veteran's erectile 
dysfunction is the loss of use of a creative organ within the 
meaning of 38 C.F.R. § 3.350(a)(1)(i), both VA examinations 
discussed above provide negative evidence as to the statutory 
requirement that his loss of use of a creative organ be the 
result of a service-connected condition (in this case, a back 
condition). 

In particular, the March 2005 VA examiner opined that 
"[e]rectile dysfunction unlikely caused by L-S strain and 
more likely related to diabetes."  He notes that the veteran 
is morbidly obese (411 pounds), wheelchair bound, on several 
medications, and suffers from a variety of health problems.  
The examiner further concluded that problems with circulation 
and medication for hypertension may have contributed to 
erectile dysfunction.  Similarly, the July 2001 VA examiner 
stated that the veteran's spine condition was of "minimal 
intensity" and is "unlikely to be a prominent cause and 
etiology of his erectile dysfunction.  The Board finds that 
both comprehensive VA examinations are entitled to great 
probative weight and supply significant evidence against the 
claim.  

Finally, a VA physician in a June 2001 VA treatment record 
initially observed that due to the "complexity of the 
veteran's health conditions we are unable to determine the 
cause" of the veteran's erectile dysfunction.  However, she 
then adds that several conditions, including "disc 
degeneration," contribute to erectile dysfunction.  The 
failure of the physician to provide a basis for his or her 
opinion affects the weight or credibility of the evidence.  
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  As a 
result, this record is entitled to limited probative value 
and is outweighed by the probative VA examinations cited 
above.  

In evaluating the probative value of competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  In this 
respect, the Board concludes that the reports of the VA 
examiners are more detailed, precise, and clear; whereas the 
June 2001 VA physician provides no basis for her findings.  

Accordingly, in light of the foregoing, the criteria for 
special monthly compensation based on loss of use of a 
creative organ are not met.  38 U.S.C.A. § 1114(k); 38 C.F.R. 
§ 3.351(a)(1).  First, it does not appear that the veteran 
has loss of a creative organ within the meaning of the 
applicable regulation.  Second, although the veteran has a 
service-connected back disorder, it is not shown to be 
responsible, either alone or in combination with the 
veteran's other disabilities, for the veteran's erectile 
dysfunction.  Significant and highly probative medical 
evidence in this case provides evidence against this claim.  
Therefore, the Board finds that the preponderance of the 
evidence is against entitlement to special monthly 
compensation.  38 U.S.C.A.  § 5107(b).  The appeal is 
therefore denied.



The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by letter dated in October 2004, as well 
as information provided in the rating decision, statement of 
the case (SOC), and three supplemental statements of the case 
(SSOCs), the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Moreover, the October 2004 SSOC includes the text of 
the regulation that implements the notice and assistance 
provisions from the statute.  38 C.F.R. § 3.159.  The Board 
also notes that the October 2004 VCAA letter from the RO 
specifically asks the veteran to provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio, supra.

The Board observes that the RO issued the October 2004 VCAA 
letter after the August 2001 rating decision on appeal.  In 
any event, the Board finds that the veteran has received all 
required VCAA notice, as well as required assistance, as 
discussed below, such that there is no prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
Also, the Board emphasizes that neither the veteran nor his 
representative has made any showing or allegation that the 
timing of VCAA notice has prejudiced him in any way.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (the appellant 
bears the initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).  

With respect to the duty to assist, the RO has secured 
service medical records (SMRs), relevant VA medical 
examinations and opinions, and VA treatment records.  In 
addition, the veteran has also submitted several personal 
statements and VA treatment records.  There is no indication 
in the claims folder that the veteran identified and 
authorized VA to obtain any private records regarding this 
claim.  Furthermore, in a June 2005 "Expedited Action 
Attachment," the veteran indicated he had no further medical 
evidence to provide.  Thus, the Board is satisfied that all 
relevant evidence identified by the veteran has been secured, 
and that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.  


ORDER

Entitlement to special monthly compensation based on loss of 
use of a creative organ is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


